DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 
Response to Amendment
Support for the amendments to claims 8-14 and 21 can be found in P13-14 of Applicant’s filed specification. 
The amendments to the claims have been entered.

	Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed 04/20/2022, with respect to the objections to the claims have been fully considered. The objections to the claims have been withdrawn in light of the amendments to the claims.
Applicant’s arguments, see Remarks Page 6, filed 04/20/2022, with respect to the rejection of claim 21 under 35 U.S.C 112(b) have been fully considered. The rejection of claim 21 under 35 U.S.C 112(b) has been withdrawn in light of the amendments to claim 21.
Applicant’s arguments with respect to claims 8-14 and 21 have been considered but are moot due to the amendment to the claims.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 recites in line 10 “controlling pore size and porosity of the porous fuel cell” when it should state “controlling pore size and porosity of the porous fuel cell bipolar plate”
Claim 9 recites “wherein in the step of providing…includes mixing” in lines 2-3, instead it should read “wherein the step of providing…includes mixing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al (US 20030124414 A1) in view of Kim et al (KR20080074455A using the provided machine English translation from Espacenet) further in view of Bonnet et al (US 20020136941 A1) and even further in view of Underwood et al (US 20160289399 A1).
Regarding claim 8, Hertel discloses a method of preparing a porous fuel cell bipolar plate article (“The invention is a porous carbon body for a fuel cell having an electronically conductive hydrophilic agent and method of manufacture of the body”, Abstract), the method comprising: 
providing a porous fuel cell bipolar plate having a pore size and a composition comprising the combination of: a conductive carbon particles component (75 to 95 wt %); (first through third test examples, mixture of 87.5% total conductive carbon powders, P28-29) and a polymeric binder (5 to 25 wt %); (“12.5 wt % phenolic resin powder as the thermoset binder available under the product designation "VARCUM 29302" from the Durez Company, of Dallas, Tex., U.S.A”, P28)
 preparing a paste or a powder blend of the porous fuel cell bipolar plate composition (“The test examples were manufactured by mixing the components of each test example in a blender for approximately 5 minutes”, P30); 
filling the paste or the powder blend into a mold (“then the mixture was loaded into a 4.5" by 4.5" steel mold cavity to achieve a uniform thickness”, P30); 
molding the paste or the powder blend into shape by heating the mold to obtain a plate precursor (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature. A porous carbon body was thereby produced having a thickness of approximately 0.085”, P30); 
Hertel further discloses wherein the porous fuel cell bipolar plate article has a bubble pressure higher than 10 psi, (Table 1 after P33, “the porous carbon body also has a bubble pressure of greater than 5 pounds per square inch ("p.s.i.")”, P37) (the taught range of “greater than 5 psi” encompasses the claimed range of “greater than 10 psi”), a wick-fill mass gain between 10 wt % to 25 wt %, (Table 1 after P33), and a vacuum-fill mass gain between 10 wt % to 30 wt %, (Table 1 after P33). 
However, Hertel discloses the porous fuel cell bipolar plate article has a flexural strength of 20.6 MPa (Table 1 after [0033]), not a flexural strength higher than 25 MPa. Further, Hertel does not disclose the porous fuel cell bipolar plate article composition comprising a porogen, such as table sugar (sucrose), common salt, poly(ethylene glycol), controlling pore size and porosity of the porous fuel cell bipolar plate using the porogen varied in a range of 2 to 6 parts per hundred parts of the combination of the conductive carbon particles and the binder, removing the porogen from the precursor to obtain the porous fuel cell bipolar plate article, and that the porous fuel cell bipolar plate article has an electrical conductivity higher than 100 S/cm.
In a similar field of endeavor, Kim teaches analogous art of a bipolar plate for a fuel cell including expanded graphite and a thermosetting resin powder (page 2, lines 61-62). Kim teaches in order to impart ductility to the bipolar plate, natural graphite is expanded 80 times or more in the c-axis direction of the graphite crystal to produce expanded graphite in the shape of a worm, and a technology for manufacturing a compression-molded bipolar plate has been developed (page 4, lines 141-144).
Kim teaches the bipolar plate according to the present invention must have an electrical conductivity of 100 S/cm or more, a flexural strength of 9 to 35 MPa, and an elastic modulus of 1000 to 7000 (page 7, lines 64-66). Kim teaches electrical conductivity should be at least 100 S/cm or more because loss due to electrical resistance should be minimized when a stack is formed using a bipolar plate in a fuel cell (page 7, lines 66-69). Kim teaches, in addition, when the flexural strength is 9 MPa or less and the modulus of elasticity is 1000 or less, the bipolar plate is too low in strength to deform in the form of a channel during fastening, and since this is low and only fracture occurs without yielding, the durability against external impact is lowered (page 7, lines 69-72).
While Kim does not explicitly teach the bipolar plate article has a flexural strength higher than 25 MPa, it would have necessarily been obvious to one of ordinary skill in the art to choose a flexural strength of the bipolar plate within the claimed range, because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, Kim teaches a bipolar plate molded by mixing graphite and thermosetting resin is brittle, so the strain behavior in response to stress does not yield and only fractures, which may cause cracks or breakage inside the fuel cell stack during assembling; the fuel cell has a disadvantage in that durability is weak to continuous stress during operation (page 10, lines 395-400). Kim further teaches, on the other hand, the bipolar plate molded by mixing expanded graphite powder and thermosetting resin powder has ductility, high strain rate, and absorbs stress after yielding and fractures to prevent cracking or breakage, improving stack fastening stability and fuel cell durability (page 10, lines 400-403).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the method of preparing a porous fuel cell bipolar plate article of Hertel and provided the porous fuel cell bipolar plate article to comprise expanded graphite, given that Kim teaches the bipolar plate molded by mixing expanded graphite powder and thermosetting resin powder has ductility, high strain rate, and absorbs stress after yielding and fractures to prevent cracking or breakage, improving stack fastening stability and fuel cell durability.  Further, it would be obvious to have utilized the teaching of Kim within the method of preparing a porous fuel cell bipolar plate article of Hertel and provided the porous fuel cell bipolar plate article a flexural strength within the claimed range, an elastic modulus of at least 1000, and an electrical conductivity higher than 100 S/cm, given that Kim teaches this would allow durability against external impacts to not be lowered and allow loss due to electrical resistance to be minimized. 
However, Hertel still does not disclose the porous fuel cell bipolar plate article composition comprising a porogen, such as table sugar (sucrose), common salt, poly(ethylene glycol), controlling pore size and porosity of the porous fuel cell bipolar plate using the porogen varied in a range of 2 to 6 parts per hundred parts of the combination of the conductive carbon particles and the binder, and removing the porogen from the precursor to obtain the porous fuel cell bipolar plate article.
In a similar field of endeavor, Bonnet teaches analogous art of a method of preparing a porous fuel cell bipolar plate article (Abstract), the method comprising preparing a powdered blend (microcomposite powder) composition comprising a 60 to 90 wt% of a conductive carbon particles component (graphite, [0027]), 10 to 40 wt% of a polymeric binder (fluoropolymer such as PVDF, [0031], [0032]), and up to 30 parts per hundred parts of the combination of the conductive carbon particles and the binder of a porogen (product (A) as polyethylene glycol (PEG), which one of ordinary skill in the art would recognize is a porogen as it can be added into a structure then removed in order to create pores/porosity, [0035]). 
While Bonnet does not explicitly teach the conductive carbon particles component in a range of 75 to 95 wt%, the polymeric binder in a range of 5 to 25 wt%, or a porogen in a range of 2 to 6 parts per hundred parts of the combination of the conductive carbon particles and the binder, it would have necessarily been obvious to one of ordinary skill in the art to choose an amount of the above composition parts within the claimed range, because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Bonnet teaches the porogen be deposited on the graphite by precipitation in the form of a filament which can link certain electrically conductive particles ([0036]). Bonnet teaches the advantage of the presence of the porogen is that once an object has been manufactured, it suffices to immerse it in water to remove (A) and create additional porosity ([0036]). Bonnet discloses the powder can be pressed to obtain a plate precursor (plate before being immersed in water) and then the plate precursor can be immersed in water (such as described in Example 4, [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bonnet within the method of preparing a porous fuel cell bipolar plate article of Hertel and provided a porogen, such as PEG, within the claimed range to the composition, and further added the final step of removing the porogen from the precursor to obtain the porous fuel cell bipolar plate article, given that Bonnet teaches the porogen can link certain electrically conductive particles and when the porogen is removed it creates additional porosity. 
However, modified Hertel does not explicitly meet the limitation of “controlling pore size and porosity of the porous fuel cell bipolar plate using the porogen”.
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Modified Hertel and Underwood are analogous art due to their disclosed contents being directed to the use of a porogen to create additional porosity and how a porogen can contribute to structural characteristics.
Underwood teaches a porogen is a material that creates pores or acts to increase porosity in a material (P33). Underwood teaches polyethylene glycol is an example of a porogen (P33). Underwood teaches that density, particle size and quantity of porogen can all contribute to the ultimate characteristics of a material, for example, the density of the porogen can affect porosity with respect to variations in the volume of space taken up for a given amount of porogen (P35). Underwood teaches that the higher the density of the material, the less the volume of pores for the same weight of porogen, and that the particle size of the porogen can be varied to modify pore size and/or pore surface area (P35). Underwood teaches the porogen can be removed (P35). 
Therefore, since Underwood teaches that the density, particle size, and quantity of porogen can all contribute to the ultimate characteristics of a material such as the volume of space taken up, pore size, and pore surface area, and that polyethylene glycol is a porogen, one of ordinary skill in the art would necessarily recognize that the porogen of modified Hertel has inherently has characteristics that impart one the ability to control pore size and porosity of the fuel cell. Therefore, it would have been obvious to one of ordinary skill in the art to control the density, particle size, and quantity of porogen in order to reach desired pore size and porosity for the porous fuel cell bipolar plate. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 10, Hertel further discloses wherein the step of molding the porous fuel cell bipolar plate composition into shape is using the compression molding technique (“the mixture was loaded into a 4.5" by 4.5" steel mold cavity to achieve a uniform thickness. A male mold detail was then placed within the cavity, and the mold was placed within a hydraulic compression press with heated platens”, P30).

Regarding claim 11, Hertel further discloses wherein the step of compression molding is carried out at an elevated temperature (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30).

Regarding claim 12, Hertel further discloses wherein a processing temperature range is 100 °C to 300 °C (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30, 400 °F ≈ 204.44 °C).

Regarding claim 13, Hertel further discloses wherein a processing temperature range does not exceed 350 °C (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30, 400 °F ≈ 204.44 °C).

Regarding claim 14, while Hertel does not explicitly disclose wherein a processing temperature range is 150 °C to 200 °C, Hertel does disclose a processing temperature of 204.44 °C (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30, 400 °F ≈ 204.44 °C), and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 21, Hertel teaches the wick-fill mass gain and vacuum-filled mass gain of a plate prepared without porogen, however modified Hertel is silent to the limitation wherein a relative increase in wick-fill mass gain is in the range of 60 % to 70 %, and a vacuum-fill mass gain is in the range of 30 % to 40 % compared with a plate prepared without porogen.
Underwood teaches a porogen is a material that creates pores or acts to increase porosity in a material (P33). Underwood teaches that density, particle size and quantity of porogen can all contribute to the ultimate characteristics of a material, for example, the density of the porogen can affect porosity with respect to variations in the volume of space taken up for a given amount of porogen (P35). 
One of ordinary skill in the art would understand that the relative increase in wick-fill mass gain and vacuum-fill mass gain are properties that come from the porosity of a plate. 
Therefore, since Underwood teaches that the density, particle size, and quantity of porogen can all contribute to the ultimate characteristics of a material such as the volume of space taken up, pore size, and pore surface area, one of ordinary skill in the art would necessarily optimize the relative increase in wick-fill mass gain and vacuum-fill mass gain in order to reach a desired porosity of the plate. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al (US 20030124414 A1) in view of Kim et al (KR20080074455A using the provided machine English translation from Espacenet) further in view of Bonnet et al (US 20020136941 A1) further in view of Underwood et al (US 20160289399 A1) as applied to claim 8, and even further in view of Breault et al (US 20170012298 A1).
Regarding claim 9, modified Hertel does not discloses wherein the step of providing a porous fuel cell bipolar plate composition includes mixing the binder and porogen components of the porous fuel cell bipolar plate components are mixed to obtain a solution before being combined with the conductive carbon particles, however, this is merely a change of an order-of-mixing of the composition provided in the method without any new or unexpected results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed the binder and porogen components to obtain a solution before being combined with the conductive carbon particles, because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see MPEP § 2144.04)
However, the composition of modified Hertel is formed into a powder, not into a paste. 
Breault teaches materials often used to make a separator or flow field plate include graphite and a polymer ([0003]). Breault further teaches some manufacturing processes include introducing a powder or paste mix of the graphite and polymer into a mold ([0003]). 
Breault teaches that its common knowledge in the field of fuel cells to use both a powered mix or a paste mix into a mold to manufacture a bipolar plate (separator), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Breault and chosen to make the powdered mixture of modified Hertel, into a paste mix to be molded with the reasonable expectation that it would still lead to a successful preparation of a porous fuel cell bipolar plate article.  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729            

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729